2) Caption, civil cases



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



KEN JOURDAN,


                            Appellant,

v.

INTERNATIONAL DATA, L.L.C.,

                            Appellee.

§

 

§

 

§

 

§

 

§

 

 § 


No. 08-02-00525-CV

Appeal from the

210th District Court

of El Paso County, Texas 

(TC# 2002-3537)




MEMORANDUM OPINION


	Pending before the Court is the appellant's motion to dismiss this appeal pursuant
to Tex. R. App. P. 42.1(a)(1), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an
appeal as follows:

		(1)	On Motion of Appellant.  In accordance with a motion
of appellant, the court may dismiss the appeal or affirm
the appealed judgment or order unless disposition
would prevent a party from seeking relief to which it
would otherwise be entitled.


	Appellant has complied with the requirements of Rule 42.1(a)(1).  The Court has
considered this cause on the appellant's motion and concludes the motion should be
granted and the appeal should be dismissed.  We therefore dismiss the appeal.

						SUSAN LARSEN, Justice
March 6, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.